Citation Nr: 0942564	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD) and, if so, entitlement to service 
connection for PTSD.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral elbow 
condition. 

5.  Entitlement to service connection for a right hip 
condition secondary to the service-connected residuals of 
fracture of left distal fibula and posterior tibial 
malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1972, March 1974 to March 1977, and October 1980 to 
July 1985.  The Veteran also had extensive service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both March 2006 and September 2006 
rating decisions by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.             
In pertinent part of the March 2006 RO rating decision, the 
RO denied service connection for PTSD, finding that new and 
material evidence had not been received to reopen that claim.  
The March 2006 decision also denied service connection for 
bilateral hearing loss and tinnitus.  By way of the September 
2006 RO rating decision, the RO denied service connection for 
a bilateral elbow condition and a right hip condition 
secondary to the service-connected residuals of a fracture of 
left distal fibula and posterior tibial malleolus.

As a matter of history, the Board points out that by way of a 
February 1993 rating decision, the RO denied service 
connection for PTSD.  The Veteran filed a timely appeal and 
in November 1998 the Board found that there was no diagnosis 
of PTSD and denied service connection.  The Veteran did not 
file a timely appeal and the November 1998 Board decision 
became final.  

Regardless of what the RO has done with regard to the matter 
of PTSD denied in November 1998, the Board must address the 
question of whether new and material evidence has been 
received to reopen the claim, because this issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first address whether new and 
material evidence has been presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

By way of the decision below, the Board will reopen the 
matter involving service connection for PTSD.  The merits of 
the claim for service connection for PTSD,  and the issues of 
service connection for bilateral hearing loss, tinnitus, 
bilateral elbow condition, and right hip condition secondary 
to the service-connected residuals of a fracture of left 
distal fibula and posterior tibial malleolus, are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  By way of a November 1998 decision, the Board denied the 
Veteran's claim for service connection for PTSD, in part, 
because there was no PTSD diagnosis.  The Veteran did not 
appeal.  

3.  The additional evidence received since the November 1998 
Board decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection 


CONCLUSIONS OF LAW

1.  The November 1998 Board decision is final. 38 U.S.C.A. 
§§ 7103, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 
(2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, with 
regard to reopening the previously denied matter, the 
decision below is granting in full the benefit sought.  
Accordingly, even assuming that an error was committed with 
respect to either the duty to notify or the duty to assist 
insofar as reopening the previously denied claim, such error 
was harmless and will not be further discussed. 


II.  Petition to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When 
a determination of the agency of original jurisdiction is 
affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

Here, the RO denied service connection for PTSD in February 
1993.  That decision was affirmed by the Board in its 
November 1998 decision.  The Veteran did not appeal this 
matter to the Court, and that Board decision is final.  

The evidence considered at the time of the November 1998 
Board decision included the Veteran's service treatment 
records; post-service VA treatment records, the Veteran's own 
statements; and a January 1993 VA examination.  The Board 
denied service connection for PTSD because there was no 
diagnosis of PTSD.  In its denial the Board relied on the 
January 1993 VA examination.  The examiner noted the Veteran 
had failed to complete a survey in connection with the 
examination, which would have been useful in obtaining the 
most accurate diagnosis.  Nevertheless, while the Veteran did 
manifest some symptoms of PTSD, the examiner stated that the 
findings on examination "lack[ed] substantial evidence to 
characterize his diagnosis as PTSD" and that the actual 
diagnosis of PTSD was considered to be "quite 
inconclusive."  Rather, the examiner stated, 
"[d]iagnostically, I conclude that [the Veteran] perhaps has 
dysthymic disorder." The November 1998 Board decision also 
found that no other medical record even suggested that the 
Veteran has PTSD.

The evidence received since the November 1998 Board decision 
includes additional VA treatment records, statements from the 
Veteran, two private physician letters in June 2006, and a 
September 2006 VA examination.  

The Board observes that in the evidence available at the time 
of the November 1998 Board decision, there was no diagnosis 
of PTSD.  The evidence submitted since the November 1998 
Board decision includes a diagnosis of PTSD.  Specifically, 
the examiner who performed the September 2006 VA examination 
diagnosed the Veteran with PTSD.  The VA examiner stated that 
two reported stressor events led were noted to lead to the 
Veteran's PTSD diagnosis.  These were being sexually abused 
as a child and his reported in-service experience of a convoy 
ambush.  The VA examiner stated that his sexual abuse as a 
child fulfilled a diagnosis of PTSD and that the in-service 
ambush needed to be verified by the RO.  He concluded that 
the Veteran's PTSD was more likely then not related to the 
Veteran's sexual abuse as a child and not related to his 
being in the service. 

Evidence received since 1998 does contain a diagnosis of PTSD 
related to service. 
In June 2006 the Veteran's social worker stated that the 
Veteran has a diagnosis of PTSD and that it was related to 
combat.  The social worker indicated that PTSD was 
demonstrated by his severe intrusive flashbacks, anxiety, 
agitation, and fears that greatly interfered with and 
impaired his functioning.  

The Board finds that the June 2006 statement from the 
Veteran's social worker is evidence that is both new and 
material because the claim was previously denied, at least in 
part, on the basis that the evidence did not show that the 
Veteran had a diagnosis of PTSD.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate his claim, 
and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the 
November 1998 RO rating decision is new and material, and 
thus the claim for service connection for PTSD is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for PTSD is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD  has been received, that matter is 
reopened, and the appeal to this extent is allowed subject to 
further action discussed hereinbelow.  


REMAND

The Board finds that further development is warranted 
regarding the now reopened issue of entitlement to service 
connection for PTSD, as well as the issues involving service 
connection for bilateral hearing loss, tinnitus, bilateral 
elbow condition, and right hip condition secondary to the 
service-connected residuals of a fracture of left distal 
fibula and posterior tibial malleolus.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran claims service connection for PTSD based on 
alleged stressors in the Republic of Vietnam.  His service 
personnel records indicate that he served in the Republic of 
Vietnam from August 1968 to November 1969 and he was not 
awarded decorations evidencing combat.  His Military 
Occupational Specialty (MOS) was a wiremen.  His service 
medical records do not show treatment for any psychiatric 
problems including PTSD.  In December 1994, the Veteran 
asserted that when he was a lineman installing wire 
communications at fire bases in support of Artillery Units 
and the 82nd Airborne Division he was under mortar and rocket 
attacks four to five times.  He also stated that he was in 
close proximity of a friend who was killed while in Vietnam.  
The Board observes that a mortar attack on one's unit may be 
accepted as a stressor event that could be verified and, in 
some cases, form the basis of a PTSD diagnosis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board finds that at this time the RO should send the 
Veteran another PTSD questionnaire in order to make sure 
there is a completely detailed list of stressors, to include 
descriptive factors such as details of the incident, the 
location, the dates, and the people involved.  Once the 
Veteran submits the PTSD questionnaire the RO should take 
steps to verify any of the alleged stressors through the U.S. 
Army and Joint Service Records Research Center (USA JSRRC), 
especially if his unit was under attack.  VA is obligated to 
obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

If and only if any stressor is verified, then the Veteran 
should be scheduled for a VA examination to determine whether 
or not he has PTSD due to a verified stressor.  Prior to any 
examination, any outstanding records of pertinent medical 
treatment should be obtained.

Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's service treatment records revealed that he had 
a decrease in his hearing during service.  Also, a November 
1992 medical examination stated that he had normal hearing 
loss.  The Veteran has not been afforded a VA examination to 
determine if he has a current diagnosis of bilateral hearing 
loss disability, as defined under 38 C.F.R. § 3.385, and a 
current diagnosis of tinnitus.  Accordingly, the RO should 
arrange for the Veteran to undergo a VA audiological 
examination in order to obtain a medical opinion as to the 
likelihood that any current hearing loss and tinnitus is due 
to noise exposure or other event or incident of the Veteran's 
service.  


Bilateral Elbow Condition

The Board finds that further development is warranted for the 
issue of service connection for a bilateral elbow condition.  
There is medical evidence that the Veteran had both an in-
service bilateral elbow condition and post-service elbow 
pain; however, the Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current bilateral elbow condition.  

A careful review of the Veteran's service treatment records 
revealed that in January 1981 he was diagnosed with bursitis 
of the left elbow.  A February 1981 x-ray study revealed a 
linear bony density present in the region of the medial 
aspect of the proximal ulna; which most likely represented a 
superimposed normal bone.  Otherwise the x-ray study did not 
reveal any evidence of traumatic, inflammatory, or 
significant arthritic change demonstrated.  The Veteran also 
had two physical profiles one in January 1981 for bursitis of 
the left elbow and one in February 1981 for a swollen elbow. 

A careful review of the Veteran's VA treatment records 
revealed that in May 2007 the Veteran was seen for bilateral 
elbow pain.  Therefore, the RO should arrange for the Veteran 
to undergo a VA examination in order to obtain a medical 
opinion as to the current nature and likely etiology of his 
bilateral elbow condition.  

Right Hip Condition.

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the pendency of the appeal the Veteran asserted 
that he has a right hip condition secondary to the service-
connected residuals of fracture of left distal fibula and 
posterior tibial malleolus.  A careful review of the 
Veteran's medical records revealed a December 2006 diagnosis 
of hip pain.  Therefore, the Board finds that the RO should 
arrange for the Veteran to have a VA examination to determine 
the nature and likely etiology of the Veteran's right hip 
pain.  It is requested that the examiner indicate whether it 
is at least likely as not that the Veteran has a hip disorder 
that was caused or aggravated by the service-connected 
residuals of fracture of left distal fibula and posterior 
tibial malleolus.

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the issues on appeal are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The RO should send the Veteran a PTSD 
Questionnaire in order to make sure there 
is a complete and detailed list of 
stressors, to include details and 
descriptive facts such as the incident, 
the location, the dates, and the people 
involved.  The RO should then undertake 
all indicated action in order to verify 
the claimed stressors with USA JSRRC.  

3.  If, and only if, a stressor is 
verified the Veteran should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of his PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran has PTSD that is due to a 
verified in-service stressor.  The VA 
examiner should also discuss if the 
Veteran's diagnosis of PTSD is related to 
his military service or to his sexual 
abuse as a child.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

4.  The Veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and likely etiology of any 
bilateral hearing loss disability and 
tinnitus.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
Veteran has a current bilateral hearing 
disability and/or a diagnosis of 
tinnitus.  For either such diagnosis, the 
examiner should indicate whether it is at 
least as likely as not that such 
disability is due to an event or incident 
of service, including documented noise 
exposure.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of any current 
bilateral elbow disorder.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether the 
Veteran has a currently diagnosed elbow 
condition and, if so, whether any such 
disorder is at least as likely as not 
related to service, including to his in-
service elbow problems.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

6.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his right hip 
pain.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
Veteran has a currently diagnosed right 
hip condition.  If so, then the VA 
examiner should opine whether any such 
right hip condition is at least as likely 
as not caused or aggravated by service or 
the Veteran's service-connected residuals 
of fracture of left distal fibula and 
posterior tibial malleolus.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any deficiencies in the examination 
reports are noted, the reports should be 
returned to the examiners for completion 
before any readjudication is made.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


